FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of 8/1/2017 Ternium S.A. (Translation of Registrant's name into English) Ternium S.A. 29 Avenue de la Porte-Neuve – 3rd floor L-2227 Luxembourg (352) 2668-3152 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-F Ö Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes No Ö If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Ternium S.A.’s consolidated financial statements as of June 30, 2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TERNIUM S.A. By: /s/ Pablo Brizzio By: /s/ Daniel Novegil Name: Pablo Brizzio Name: Daniel Novegil Title: Chief Financial Officer Title: Chief Executive Officer Dated: August 1, 2017 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended on June 30, 2017 and 2016 29 Avenue de la Porte-Neuve, 3 rd floor L – 2227 R.C.S. Luxembourg: B 98 668 INDEX Page Consolidated Condensed Interim Income Statements 2 Consolidated Condensed Interim Statements of Comprehensive Income 3 Consolidated Condensed Interim Statements of Financial Position 4 Consolidated Condensed Interim Statements of Changes in Equity 5 Consolidated Condensed Interim Statements of Cash Flows 7 Notes to the Consolidated Condensed Interim Financial Statements 1 General information and basis of presentation 8 2 Accounting policies 9 3 Segment information 10 4 Cost of sales 12 5 Selling, general and administrative expenses 13 6 Finance expense, Finance income and Other financial income (expenses), net 13 7 Property, plant and equipment, net 13 8 Intangible assets, net 14 9 Investments in non-consolidated companies 14 10 Finance leases 17 11 Distribution of dividends 17 12 Contingencies, commitments and restrictions on the distribution of profits 18 13 Agreement for the acquisition of CSA Siderúrgica do Atlântico Ltda. 22 14 Related party transactions 22 15 Fair value measurement 24 Page 1 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 (All amounts in USD thousands) Consolidated Condensed Interim Income Statements Three-month period ended June 30, Six-month period ended June 30, Notes (Unaudited) (Unaudited) Net sales 3 2,262,647 1,862,841 4,302,728 3,518,343 Cost of sales 3 & 4 (1,668,168) (1,389,727) (3,164,603) (2,676,536) Gross profit 3 Selling, general and administrative expenses 3 & 5 (189,048) (180,020) (361,323) (344,036) Other operating income (expenses), net 3 (12,609) 420 (19,829) (1,901) Operating income 3 Finance expense 6 (24,101) (23,870) (45,483) (36,526) Finance income 6 4,500 4,097 9,095 7,116 Other financial income (expenses), net 6 (47,472) 19,587 (70,623) 7,381 Equity in earnings (losses) of non-consolidated companies 15,163 4,884 36,573 7,326 Profit before income tax expense Income tax expense (59,123) (123,959) (94,357) (183,332) Profit for the period Attributable to: Owners of the parent 249,705 153,982 511,040 248,371 Non-controlling interest 32,084 20,271 81,138 49,464 Profit for the period Weighted average number of shares outstanding 1,963,076,776 1,963,076,776 1,963,076,776 1,963,076,776 Basic and diluted earnings (losses) per share for profit (loss) attributable to the equity holders of the company (expressed in USD per share) 0.13 0.08 0.26 0.13 The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2016. Page 2 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Comprehensive Income Three-month period ended June 30, Six-month period ended June 30, (Unaudited) (Unaudited) Profit for the period 281,789 174,253 592,178 297,835 Items that may be reclassified subsequently to profit or loss: Currency translation adjustment (46,236) (15,835) (23,189) (104,242) Currency translation adjustment from participation in non-consolidated companies (19,504) 60,827 (7,641) 60,556 Changes in the fair value of derivatives classified as cash flow hedges 39,407 (261) 39,040 (1,486) Income tax relating to cash flow hedges 54 79 43 446 Other comprehensive income items (3) - 72 - Other comprehensive income items from participation in non-consolidated companies 150 461 265 740 Items that will not be reclassified subsequently to profit or loss: Remeasurement of post employment benefit obligations (811) (251) (1,310) (275) Remeasurement of post employment benefit obligations from participation in non-consolidated companies (198) (1,831) 6,181 (3,456) Other comprehensive income (loss) for the period, net of tax Total comprehensive income for the period Attributable to: Owners of the parent 242,026 199,215 533,768 237,544 Non-controlling interest 12,622 18,227 71,871 12,574 Total comprehensive income for the period The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2016. Page 3 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Financial Position Balances as of Notes June 30, 2017 December 31, 2016 (Unaudited) ASSETS Non-current assets Property, plant and equipment, net 7 4,160,215 4,135,977 Intangible assets, net 8 831,892 842,557 Investments in non-consolidated companies 9 453,764 418,379 Other investments 5,879 5,998 Deferred tax assets 111,487 85,795 Receivables, net 142,859 132,580 Trade receivables, net 919 1,270 Current assets Receivables, net 112,049 79,820 Derivative financial instruments 39,499 316 Inventories, net 1,963,622 1,647,869 Trade receivables, net 932,206 633,745 Other investments 153,156 144,853 Cash and cash equivalents 178,338 183,463 Non-current assets classified as held for sale 9,673 10,248 Total Assets EQUITY Capital and reserves attributable to the owners of the parent 4,728,758 4,391,298 Non-controlling interest 816,593 775,295 Total Equity LIABILITIES Non-current liabilities Provisions 7,312 6,950 Deferred tax liabilities 481,519 609,004 Other liabilities 353,320 302,784 Trade payables 5,477 9,305 Finance lease liabilities 10 66,510 - Borrowings 291,405 396,742 Current liabilities Current income tax liabilities 48,493 178,112 Other liabilities 265,370 228,081 Trade payables 768,070 603,119 Derivative financial instruments 6,416 287 Finance lease liabilities 10 9,675 - Borrowings 1,246,640 821,893 Total Liabilities Total Equity and Liabilities The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2016. Page 4 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Changes in Equity Attributable to the owners of the parent (1) Capital stock (2) Treasury shares Initial public offering expenses Reserves (3) Capital stock issue discount (4) Currency translation adjustment Retained earnings Total Non-controlling interest Total Equity Balance as of January 1, 2017 Profit for the period 511,040 511,040 81,138 592,178 Other comprehensive income (loss) for the period Currency translation adjustment (21,217) (21,217) (9,613) (30,830) Remeasurement of post employment benefit obligations 4,523 4,523 348 4,871 Cash flow hedges and others, net of tax 39,132 39,132 (49) 39,083 Others 290 290 47 337 Total comprehensive income for the period - Dividends paid in cash (5) (196,308) (196,308) - (196,308) Dividends paid in cash to non-controlling interest - (30,573) (30,573) Balance as of June 30, 2017 (unaudited) (1) Shareholders’ equity determined in accordance with accounting principles generally accepted in Luxembourg is disclosed in Note 12 (iii). (2) The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of June 30, 2017, there were 2,004,743,442 shares issued. All issued shares are fully paid. Also, as of June 30, 2017, the Company held 41,666,666 shares as treasury shares. (3) Include legal reserve under Luxembourg law for USD 200.5 million, undistributable reserves under Luxembourg law for USD 1.4 billion, hedge accounting reserve, net of tax effect, for USD 39.1 million and reserves related to the acquisition of non-controlling interest in subsidiaries for USD (88.5) million. (4) Represents the difference between book value of non-monetary contributions received from shareholders under Luxembourg GAAP and IFRS. (5) See note 11. Dividends may be paid by Ternium to the extent distributable retained earnings calculated in accordance with Luxembourg law and regulations exist. Therefore, retained earnings included in these consolidated condensed interim financial statements may not be wholly distributable. See Note 12 (iii). The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2016. Page 5 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Changes in Equity Attributable to the owners of the parent (1) Capital stock (2) Treasury shares Initial public offering expenses Reserves (3) Capital stock issue discount (4) Currency translation adjustment Retained earnings Total Non-controlling interest Total Equity Balance as of January 1, 2016 Profit for the period 248,371 248,371 49,464 297,835 Other comprehensive (loss) income for the period Currency translation adjustment (7,520) (7,520) (36,166) (43,686) Remeasurement of post employment benefit obligations (3,465) (3,465) (266) (3,731) Cash flow hedges, net of tax (530) (530) (510) (1,040) Others 688 688 52 740 Total comprehensive income (loss) for the period - Dividends paid in cash (176,677) (176,677) - (176,677) Dividends paid in cash to non-controlling interest - (50,829) (50,829) Balance as of June 30, 2016 (unaudited) (1) Shareholders’ equity determined in accordance with accounting principles generally accepted in Luxembourg is disclosed in Note 12 (iii). (2) The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of June 30, 2016, there were 2,004,743,442 shares issued. All issued shares are fully paid. Also, as of June 30, 2016, the Company held 41,666,666 shares as treasury shares. (3) Include legal reserve under Luxembourg law for USD 200.5 million, undistributable reserves under Luxembourg law for USD 1.4 billion, hedge accounting reserve, net of tax effect, for USD (1.4) million and reserves related to the acquisition of non-controlling interest in subsidiaries for USD (88.5) million. (4) Represents the difference between book value of non-monetary contributions received from shareholders under Luxembourg GAAP and IFRS. Dividends may be paid by Ternium to the extent distributable retained earnings calculated in accordance with Luxembourg law and regulations exist. Therefore, retained earnings included in these consolidated condensed interim financial statements may not be wholly distributable. See Note 12 (iii). The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2016. Page 6 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 (All amounts in USD thousands) Consolidated Condensed Interim Statements of Cash Flows Six-month period ended June 30, Notes (Unaudited) Cash flows from operating activities Profit for the period Adjustments for: Depreciation and amortization 7 & 8 205,637 199,922 Income tax accruals less payments (309,586) 54,623 Equity in earnings of non-consolidated companies (36,573) (7,326) Interest accruals less payments 1,984 6,862 Changes in provisions 1,305 1,715 Changes in working capital (1) (458,502) 47,050 Net foreign exchange results and others 110,015 476 Net cash provided by operating activities Cash flows from investing activities Capital expenditures 7 & 8 (182,490) (230,175) Investment in non-consolidated companies - Usiminas 9 - (114,449) Loans to non-consolidated companies (23,904) (52,032) (Increase) Decrease in other investments (8,184) 34,081 Proceeds from the sale of property, plant and equipment 358 480 Dividends received from non-consolidated companies 65 121 Net cash used in investing activities Cash flows from financing activities Dividends paid in cash to company’s shareholders 11 (196,308) (176,677) Dividends paid in cash to non-controlling interest (30,573) (50,829) Finance lease payments 10 (1,083) - Proceeds from borrowings 858,374 610,500 Repayments of borrowings (527,251) (592,520) Net cash provided by (used in) financing activities (Decrease) Increase in cash and cash equivalents Movement in cash and cash equivalents At January 1, 183,463 151,491 Effect of exchange rate changes (587) (2,218) (Decrease) Increase in cash and cash equivalents (4,538) 29,657 Cash and cash equivalents as of June 30, (2) Non-cash transactions: Acquisition of PP&E under lease contract agreeements 10 76,185 - (1) The working capital is impacted by non-cash movement of USD (21.4) million as of June 30, 2017 (USD (45.1) million as of June 30, 2016) due to the variations in the exchange rates used by subsidiaries with functional currencies different from the US dollar. (2) It includes restricted cash of USD 81 and USD 85 as of June 30, 2017 and 2016, respectively. In addition , the Company had other investments with a maturity of more than three months for USD 159,035 and USD 203,110 as of June 30, 2017 and 2016, respectively. The accompanying notes are an integral part of these consolidated condensed interim financial statements. These consolidated condensed interim financial statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2016. Page 7 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 Notes to the Consolidated Condensed Interim Financial Statements 1. GENERAL INFORMATION AND BASIS OF PRESENTATION a) General information and basis of presentation Ternium S.A. (the “Company” or “Ternium”), was incorporated on December 22, 2003 to hold investments in flat and long steel manufacturing and distributing companies. The Company has an authorized share capital of a single class of 3.5 billion shares having a nominal value of USD 1.00 per share. As of June 30, 2017, there were 2,004,743,442 shares issued. All issued shares are fully paid. Following a corporate reorganization carried out during fiscal year 2005, in January 2006 the Company successfully completed its registration process with the United States Securities and Exchange Commission (“SEC”). Ternium’s ADSs began trading on the New York Stock Exchange under the symbol “TX” on February 1, 2006. The Company’s initial public offering was settled on February 6, 2006. The Company was initially established as a public limited liability company (société anonyme) under Luxembourg’s 1929 holding company regime. Until termination of such regime on December 31, 2010, holding companies incorporated under the 1929 regime (including the Company) were exempt from Luxembourg corporate and withholding tax over dividends distributed to shareholders. On January 1, 2011, the Company became an ordinary public limited liability company (société anonyme) and, effective as from that date, the Company is subject to all applicable Luxembourg taxes (including, among others, corporate income tax on its worldwide income) and its dividend distributions will generally be subject to Luxembourg withholding tax. However, dividends received by the Company from subsidiaries in high income tax jurisdictions, as defined under Luxembourg law, will continue to be exempt from corporate income tax in Luxembourg under Luxembourg’s participation exemption. As part of the Company’s corporate reorganization in connection with the termination of Luxembourg’s 1929 holding company regime, on December 6, 2010, the Company contributed its equity holdings in all its subsidiaries and all its financial assets to its Luxembourg wholly-owned subsidiary Ternium Investments S.à r.l., or Ternium Investments, in exchange for newly issued corporate units of Ternium Investments. As the assets contributed were recorded at their historical carrying amount in accordance with Luxembourg GAAP, the Company’s December 2010 contribution of such assets to Ternium Investments resulted in a non-taxable revaluation of the accounting value of the Company’s assets under Luxembourg GAAP. The amount of the December 2010 revaluation was equal to the difference between the historical carrying amounts of the assets contributed and the value at which such assets were contributed and amounted to USD 4.0 billion. However, for the purpose of these consolidated condensed interim financial statements, the assets contributed by Ternium to its wholly-owned subsidiary Ternium Investments were recorded based on their historical carrying amounts in accordance with IFRS, with no impact on the financial statements. Page 8 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 1. GENERAL INFORMATION AND BASIS OF PRESENTATION (continued) Following the completion of the corporate reorganization, and upon its conversion into an ordinary Luxembourg holding company, the Company voluntarily recorded a special reserve exclusively for tax-basis purposes. As of December 31, 2016 and 2015, this special reserve amounted to USD 6.9 billion and USD 7.1 billion, respectively. The Company expects that, as a result of its corporate reorganization, its current overall tax burden will not increase, as all or substantially all of its dividend income will come from high income tax jurisdictions. In addition, the Company expects that dividend distributions for the foreseeable future will be imputed to the special reserve and therefore should be exempt from Luxembourg withholding tax under current Luxembourg law. The name and percentage of ownership of subsidiaries that have been included in consolidation in these Consolidated Condensed Interim Financial Statements is disclosed in Note 2 to the audited Consolidated Financial Statements for the year ended December 31, 2016. Certain comparative amounts have been reclassified to conform to changes in presentation in the current period. These reclassifications do not have a material effect on the Company’s condensed interim consolidated financial statements. The preparation of Consolidated Condensed Interim Financial Statements requires management to make estimates and assumptions that might affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the statement of financial position, and also the reported amounts of revenues and expenses for the reported periods. Actual results may differ from these estimates. The main assumptions and estimates were disclosed in the Consolidated Financial Statements for the year ended December 31, 2016, without significant changes since its publication. Material intercompany transactions and balances have been eliminated in consolidation. However, the fact that the functional currency of the Company’s subsidiaries differs, results in the generation of foreign exchange gains and losses that are included in the Consolidated Condensed Interim Income Statement under “Other financial income (expenses), net”. These Consolidated Condensed Interim Financial Statements have been approved for issue by the Board of Directors of Ternium on August 1, 2017. 2. ACCOUNTING POLICIES These Consolidated Condensed Interim Financial Statements have been prepared in accordance with IAS 34, “Interim Financial Reporting” and are unaudited. These Consolidated Condensed Interim Financial Statements should be read in conjunction with the audited Consolidated Financial Statements for the year ended December 31, 2016, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and in conformity with International Financial Reporting Standards as adopted by the European Union (“EU”). Recently issued accounting pronouncements were applied by the Company as from their respective dates. Page 9 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 2. ACCOUNTING POLICIES (continued) These Consolidated Condensed Interim Financial Statements have been prepared following the same accounting policies used in the preparation of the audited Consolidated Financial Statements for the year ended December 31, 2016. Given that the Company has entered into a new leasing agreement that qualifies as finance leasing (see note 10), and the related accounting policy was not disclosed in the Consolidated Financial Statements as of December 31, 2016, as the Company did not have any financial leasing at such date, the accounting policy is detailed below: Finance leases Leases of property, plant and equipment where the Company, as lessee, has substantially all the risks and rewards of ownership are classified as finance leases. Finance leases are capitalized at the lease’s inception at the fair value of the leased property or, if lower, the present value of the minimum lease payments. The corresponding rental obligations, net of finance charges, are included in other short-term and long-term payables. Each lease payment is allocated between the liability and finance cost. The finance cost is charged to the profit or loss over the lease period so as to produce a constant periodic rate of interest on the remaining balance of the liability for each period. The property, plant and equipment acquired under finance leases is depreciated over the asset’s useful life or over the shorter of the asset’s useful life and the lease term if there is no reasonable certainty that the Company will obtain ownership at the end of the lease term. None of the accounting pronouncements issued after December 31, 2016, and as of the date of these Consolidated Condensed Interim Financial Statements have a material effect on the Company’s financial condition or result or operations. 3. SEGMENT INFORMATION REPORTABLE OPERATING SEGMENTS The Company is organized in two reportable segments: Steel and Mining. The Steel segment includes the sales of steel products, which comprises slabs, hot rolled coils and sheets, cold rolled coils and sheets, tin plate, welded pipes, hot dipped galvanized and electro-galvanized sheets, pre-painted sheets, billets (steel in its basic, semi-finished state), wire rod and bars and other tailor-made products to serve its customers’ requirements. The Steel segment comprises three operating segments: Mexico, Southern Region and Other markets. These three segments have been aggregated considering the economic characteristics and financial effects of each business activity in which the entity engages; the related economic environment in which it operates; the type or class of customer for the products; the nature of the products; and the production processes. The Mexico operating segment comprises the Company’s businesses in Mexico. The Southern region operating segment manages the businesses in Argentina, Paraguay, Chile, Bolivia and Uruguay. The Other markets operating segment includes businesses mainly in United States, Colombia, Guatemala, Costa Rica, El Salvador, Nicaragua and Honduras. The Mining segment includes the sales of mining products, mainly iron ore and pellets, and comprises the mining activities of Las Encinas, an iron ore mining company in which Ternium holds a 100% equity interest and the 50% of the operations and results performed by Peña Colorada, another iron ore mining company in which Ternium maintains that same percentage over its equity interest. Both mining operations are located in Mexico. Page 10 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 3. SEGMENT INFORMATION (continued) Ternium’s Chief Operating Decision Maker (CEO) holds monthly meetings with senior management, in which operating and financial performance information is reviewed, including financial information that differs from IFRS principally as follows: - The use of direct cost methodology to calculate the inventories, while under IFRS is at full cost, including absorption of production overheads and depreciation. - The use of costs based on previously internally defined cost estimates, while, under IFRS, costs are calculated at historical cost (with the FIFO method). - Other timing and non-significant differences. Most information on segment assets is not disclosed as it is not reviewed by the CODM (CEO). Six-month period ended June 30, 2017 (Unaudited) Steel Mining Inter-segment eliminations Total IFRS Net sales 4,302,716 118,165 (118,153) 4,302,728 Cost of sales (3,179,513) (*) (102,326) 117,236 (3,164,603) Gross profit Selling, general and administrative expenses (356,077) (5,246) - (361,323) Other operating income, net (20,145) 316 - (19,829) Operating income - IFRS Management view Net sales 4,302,716 132,002 (131,990) 4,302,728 Operating income 476,541 25,996 3,081 505,618 Reconciliation items: Differences in Cost of sales 251,355 Operating income - IFRS Financial income (expense), net (107,011) Equity in earnings of non-consolidated companies 36,573 Income before income tax expense - IFRS Depreciation and amortization - IFRS (182,378) (23,259) - (205,637) (*) Includes a USD 14.5 million gain in connection with the sale of unused contracted energy. Six-month period ended June 30, 2016 (Unaudited) Steel Mining Inter-segment eliminations Total IFRS Net sales 3,517,234 92,250 (91,141) 3,518,343 Cost of sales (2,672,381) (95,767) 91,612 (2,676,536) Gross profit Selling, general and administrative expenses (338,289) (5,747) - (344,036) Other operating income, net (820) (1,081) - (1,901) Operating income - IFRS Management view Net sales 3,517,234 96,525 (95,416) 3,518,343 Operating income 484,576 (3,760) 1,943 482,759 Reconciliation items: Differences in Cost of sales 13,111 Operating income - IFRS Financial income (expense), net (22,029) Equity in losses of non-consolidated companies 7,326 Income before income tax expense - IFRS Depreciation and amortization - IFRS (177,825) (22,097) - (199,922) Page 11 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 3. SEGMENT INFORMATION (continued) GEOGRAPHICAL INFORMATION There are no revenues from external customers attributable to the Company’s country of incorporation (Luxembourg). For purposes of reporting geographical information, net sales are allocated based on the customer’s location. Allocation of non-current assets is based on the geographical location of the underlying assets. Six-month period ended June 30, 2017 (Unaudited) Mexico Southern region Other markets Total Net sales 2,732,303 1,075,600 494,825 4,302,728 Non-current assets (1) 4,056,941 704,473 230,693 4,992,107 Six-month period ended June 30, 2016 (Unaudited) Mexico Southern region Other markets Total Net sales 2,183,368 916,070 418,905 3,518,343 Non-current assets (1) 4,153,864 626,302 241,232 5,021,398 (1) Includes Property, plant and equipment and Intangible assets. 4. COST OF SALES Six-month period ended June 30, (Unaudited) Inventories at the beginning of the year Translation differences (27,259) (57,912) Plus: Charges for the period Raw materials and consumables used and other movements 2,767,834 1,807,753 Services and fees 44,262 39,979 Labor cost 299,417 260,099 Depreciation of property, plant and equipment 160,896 155,424 Amortization of intangible assets 20,374 18,622 Maintenance expenses 205,420 220,856 Office expenses 3,282 3,673 Insurance 4,096 4,364 Change of obsolescence allowance 2,428 3,806 Recovery from sales of scrap and by-products (13,360) (9,870) Others 12,966 12,843 Less: Inventories at the end of the period Cost of Sales Page 12 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 5. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Six-month period ended June 30, (Unaudited) Services and fees 39,506 29,126 Labor cost 108,303 94,442 Depreciation of property, plant and equipment 5,720 6,839 Amortization of intangible assets 18,647 19,037 Maintenance and expenses 2,502 1,692 Taxes 42,427 49,378 Office expenses 17,003 18,742 Freight and transportation 121,194 117,253 Increase (decrease) of allowance for doubtful accounts (280) 826 Others 6,301 6,701 Selling, general and administrative expenses 6. FINANCE EXPENSE, FINANCE INCOME AND OTHER FINANCIAL INCOME (EXPENSES) , NET Six-month period ended June 30, (Unaudited) Interest expense (45,483) (36,526) Finance expense Interest income 9,095 7,116 Finance income Net foreign exchange gain (loss) (79,183) 681 Change in fair value of financial assets (454) 7,064 Derivative contract results 9,986 896 Others (972) (1,260) Other financial income (expenses), net 7. PROPERTY, PLANT AND EQUIPMENT, NET Six-month period ended June 30, (Unaudited) At the beginning of the year Currency translation differences (32,301) (91,375) Additions 245,580 218,063 Disposals (22,321) (8,990) Depreciation charge (166,616) (162,263) Transfers and reclassifications (104) (3,345) At the end of the period Page 13 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 8. INTANGIBLE ASSETS, NET Six-month period ended June 30, (Unaudited) At the beginning of the year Currency translation differences (457) (917) Additions 28,813 12,112 Amortization charge (39,021) (37,659) At the end of the period 9. INVESTMENTS IN NON-CONSOLIDATED COMPANIES Company Country of incorporation Main activity Voting rights as of Value as of June 30, 2017 December 31, 2016 June 30, 2017 December 31, 2016 Usinas Siderurgicas de Minas Gerais S.A. - USIMINAS Brazil Manufacturing and selling of steel products 34.39% 34.39% 447,154 411,134 Other non-consolidated companies (1) 6,610 7,245 (1) It includes the investments held in Techgen S.A. de C.V., Finma S.A.I.F., Arhsa S.A., Techinst S.A., Recrotek S.R.L. de C.V. and Gas Industrial de Monterrey S.A. de C.V. (a) Usinas Siderurgicas de Minas Gerais S.A. - USIMINAS On January 16, 2012, the Company’s wholly-owned Luxembourg subsidiary Ternium Investments S.à r.l. (“Ternium Investments”), together with the Company’s Argentine majority-owned subsidiary Siderar S.A.I.C. (“Siderar”), Siderar’s wholly-owned Uruguayan subsidiary Prosid Investments S.A. (“Prosid”), and Confab Industrial S.A., a Brazilian subsidiary of Tenaris S.A. (“TenarisConfab”), joined Usiminas’ existing control group through the acquisition of 84.7, 30.0, and 25.0 million ordinary shares, respectively. The rights and obligations of the control group members are governed by a shareholders’ agreement. As a result of these transactions, the control group, which holds ordinary shares representing the majority of Usiminas’ voting rights, is formed as follows: Nippon Steel & Sumitomo Metal Corporation Group (“NSSMC”, formerly Nippon Group), with 46.1% of the voting rights within the control group; T/T Group (comprising TenarisConfab, Prosid, Siderar and Ternium Investments), with 43.3%; and Previdência Usiminas (Usiminas’ employee pension fund), with the remainder 10.6%. On October 2, 2014, Ternium Investments entered into a purchase agreement with Caixa de Previdência dos Funcionários do Banco do Brasil – PREVI for the acquisition of 51.4 million ordinary shares of Usiminas at a price of BRL 12 per share, for a total amount of BRL 616.7 million. On October 30, 2014, Ternium Investments completed the acquisition. These additional shares are not subject to the Usiminas shareholders agreement, but must be voted in accordance with the control group decisions. On April 20, 2016, Ternium (through Ternium Investments, Siderar and Prosid) subscribed, in the aggregate, to 8.5 million preferred shares for a total subscription price of BRL 10.9 million (approximately USD 3.1 million). These preferred shares were issued on June 3, 2016. Page 14 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 9. INVESTMENTS IN NON-CONSOLIDATED COMPANIES (continued) On April 18, 2016, Usiminas’ extraordinary general shareholders’ meeting approved an issuance of 200 million ordinary shares for an aggregate amount of BRL 1 billion and Usiminas launched a multi-round subscription process. On July 19, 2016, following the completion of the subscription process, Usiminas’ extraordinary general shareholders’ meeting homologated the capital increase, and Ternium (through Ternium Investments, Siderar and Prosid) was issued, in the aggregate, 76.4 million ordinary shares for a total subscription price of BRL 382.2 million (approximately USD 110.9 million). Following the issuance of these ordinary shares, Ternium (through Ternium Investments, Siderar and Prosid) owns a total of 242.6 million ordinary shares and 8.5 million preferred shares, representing 20.5% of Usiminas’ capital, and the T/T Group owns 39.6% of Usiminas’ ordinary shares and 1.8% of Usiminas’ preferred shares. Ternium continues to hold 35.6% of Usiminas’ voting rights within the control group and has a participation in Usiminas’ results of 20.5%. As of June 30, 2017, the closing price of the Usiminas ordinary and preferred shares, as quoted on the BM&F Bovespa Stock Exchange, was BRL 8,83 (approximately USD 2,67) per ordinary share and BRL 4,60 (approximately USD 1,39) per preferred share, respectively. Accordingly, as of June 30, 2017, Ternium’s ownership stake had a market value of approximately USD 659.3 million and a carrying value of USD 447.2 million. The Company reviews periodically the recoverability of its investment in Usiminas. To determine the recoverable value, the Company estimates the value in use of the investment by calculating the present value of the expected cash flows or its fair value less costs of disposal. Management expects that Usiminas financial restructuring process (that started in April 2016 with the capital increase) will be completed in the next months. The completion of this process together with the improvement in the share price since June 2016 may lead to an improvement in the value of the investment in Usiminas in future periods. As of June 30, 2017, the value of the investment in Usiminas is comprised as follows: Value of investment USIMINAS As of January 1, 2017 Share of results (1) 37,385 Other comprehensive income (1,365) As of June 30, 2017 (1) It includes the adjustment of the values associated to the purchase price allocation. The investment in Usiminas is based in the following calculation: Usiminas' shareholders' equity Percentage of interest of the Company over shareholders' equity 20.47% Interest of the Company over shareholders' equity Purchase price allocation 78,561 Goodwill 314,199 Impairment (801,791) Total Investment in Usiminas Page 15 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 9. INVESTMENTS IN NON-CONSOLIDATED COMPANIES (continued) On July 27, 2017, Usiminas approved its consolidated interim accounts as of and for the six-month period ended June 30, 2017, which state that revenues, net profit from continuing operations and shareholders’ equity amounted to USD 1,555 million, USD 90 million and USD 4,183 million, respectively. USIMINAS Summarized balance sheet (in million USD) As of June 30, 2017 Assets Non-current 5,838 Current 1,436 Other current investments 274 Cash and cash equivalents 316 Total Assets Liabilities Non-current 651 Non-current borrowings 1,908 Current 502 Current borrowings 188 Total Liabilities Minority interest Shareholders' equity USIMINAS Summarized income statement (in million USD) Six-month period ended June 30, 2017 Net sales 1,555 Cost of sales (1,282) Gross Profit Selling, general and administrative expenses (97) Other operating income, net (2) Operating income Financial expenses, net (71) Equity in earnings of associated companies 17 Profit before income tax Income tax expense (30) Net profit before minority interest 90 Minority interest in other subsidiaries (25) Net profit for the period 65 (b) Techgen S.A. de C.V. Techgen is a Mexican natural gas-fired combined cycle electric power plant in the Pesquería area of the State of Nuevo León, Mexico. The company started producing energy on December 1st, 2016 and is fully operational. As of February 2017, Ternium, Tenaris, and Tecpetrol International S.A. (a wholly-owned subsidiary of San Faustin S.A., the controlling shareholder of both Ternium and Tenaris) completed their investments in Techgen. Techgen is currently owned 48% by Ternium, 30% by Tecpetrol and 22% by Tenaris. Ternium and Tenaris also agreed to enter into power supply and transportation agreements with Techgen, pursuant to which Ternium and Tenaris will contract 78% and 22%, respectively, of Techgen’s power capacity of 900 megawatts. During 2016 and 2017, Techgen’s shareholders made additional investments in Techgen, in the form of subordinated loans, which in the case of Ternium amounted to USD 127.0 million as of June 30, 2017, and which are due in June 2020. For commitments from Ternium in connection with Techgen, see note 12. Page 16 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 FINANCE LEASES As of June 30, 2017, the Company has a contract that qualifies as financial lease agreement with Air Liquide Argentina S.A., being the object of the lease a plant for the provision of industrial gas located in the Company’s plant in San Nicolas, Argentina. This contract does not consider a purchase option of the related asset on its expiry date. The total commitment generated a current finance lease liability of USD 9.7 million and a non-current finance lease liability of USD 66.5 million. The total finance lease liability to be paid on expiry of the lease contract amounts to USD 76.2 million. The reconciliation of the minimum future payments and the present value of the contract are as follows: As of June 30, 2017 Commitments in relation to finance leases are payable as follows: Within one year 9,959 Later than one year but not later than five years 31,870 Later than five years 77,684 Minimum lease payments Future finance charges (43,328) Total Financial lease liabilities The present value of finance lease liabilities is as follows: Within one year 9,675 Later than one year but not later than five years 26,030 Later than five years 40,480 Total minimum lease payments Property, plant and equipment include a net book value of USD 74.7 million in connection with assets leased to the Company under this finance lease. The duration of the lease contract is 15 years and the amortization period of the related asset is 15 years as well. DISTRIBUTION OF DIVIDENDS During the annual shareholders’ meeting held on May 3, 2017, the shareholders approved a distribution of dividends of USD 0.10 per share (USD 1.00 per ADS), or approximately USD 196.3 million in the aggregate. The dividend was paid on May 12, 2017. Page 17 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS This note should be read in conjunction with Note 24 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2016. The main contingencies and commitments are as follows: (i) Tax claims and other contingencies (a) Companhia Siderúrgica Nacional (CSN) – Tender offer litigation Following a January 2012 acquisition of a significant participation in Usinas Siderúrgicas de Minas Gerais S.A. – USIMINAS (Usiminas) by Ternium Investments S.à r.l. (Ternium Investments), its subsidiary Siderar, and Confab Industrial S.A. a Brazilian subsidiary of Tenaris S.A., Companhia Siderúrgica Nacional (CSN) and various entities affiliated with CSN initiated a lawsuit against the acquirers. The CSN lawsuit alleges that, under applicable Brazilian laws and rules, the acquirers were required to launch a tag-along tender offer to all non-controlling holders of Usiminas ordinary shares for a price per share equal to 80% of the price per share paid in such acquisition, or BRL 28.8, and seeks an order to compel the acquirers to launch an offer at that price plus interest. If so ordered, the offer would need to be made to 182,609,851 ordinary shares of Usiminas not belonging to Usiminas’ control group; Ternium Investments and Siderar’s respective shares in the offer would be of 60.6% and 21.5%. On September 23, 2013, the first instance court dismissed the CSN lawsuit, and on February 8, 2017, the court of appeals maintained the understanding of the first instance court. On March 6, 2017, CSN filed a motion for clarification against the decision of the court of appeals, which was rejected on July 19, 2017. CSN may still appeal to the Superior Court of Justice or the Federal Supreme Court. For further information on the CSN lawsuit, see note 24 to Ternium’s Consolidated Financial Statement for the year ended December 31, 2016. Ternium continues to believe that all of CSN's claims and allegations are groundless and without merit, as confirmed by several opinions of Brazilian legal counsel, two decisions issued by the Brazilian securities regulator (the Comissão de Valores Mobiliários, or CVM) in February 2012 and December 2016 in connection with the acquisition, and the first and second instance court decisions referred to above. Accordingly, no provision was recorded in these Consolidated Condensed Interim Financial Statements. (b) Shareholder claims relating to the October 2014 acquisition of Usiminas shares On April 14, 2015, the staff of the CVM determined that a second acquisition of ordinary shares of Usiminas by Ternium Investments, completed in October 2014, triggered a requirement under applicable Brazilian laws and regulations for Usiminas’ controlling shareholders to launch a tender offer to all non-controlling holders of Usiminas ordinary shares. The CVM staff’s determination was made further to a request by Nippon Steel & Sumitomo Metal Corporation (NSSMC) and its affiliates, who alleged that Ternium’s 2014 acquisition had exceeded a threshold that triggers the tender offer requirement. In the CVM staff’s view, the 2014 acquisition exceeded the applicable threshold by 5.2 million shares. On April 29, 2015, Ternium filed an appeal to be submitted to the CVM’s Board of Commissioners. On May 5, 2015, the CVM staff confirmed that the appeal would be submitted to the Board of Commissioners and that the effects of the staff’s decision would be stayed until such Board rules on the matter. On June 15, 2015, upon an appeal filed by NSSMC, the CVM staff changed its earlier decision and stated that the obligation to launch a tender offer would fall exclusively on Ternium. Ternium’s appeal has been submitted to the CVM’s Board of Commissioners and it is currently expected that such Board will rule on the appeal in the second half of 2017. In the event the appeal is not successful, under applicable CVM rules Ternium may elect to sell to third parties the 5.2 million shares allegedly acquired in excess of the threshold, in which case no tender offer would be required. Page 18 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS (continued) (c) Potential Mexican income tax adjustment In March 2015, the Mexican tax authorities, as part of a tax audit to Ternium Mexico with respect to fiscal year 2008, challenged the deduction by Ternium Mexico’s predecessor IMSA Acero of a tax loss arising from an intercompany sale of shares in December 2008. Although the tax authorities have not yet determined the amount of their claim, they have indicated in a preliminary report that they have observations that may result in an income tax adjustment currently estimated at approximately USD 62.2 million, including interest and fines. Ternium Mexico requested an injunction from the Mexican courts against the audit observations, and also filed its defense and supporting documents with the Mexican tax authorities. The Company, based on the advice of counsel, believes that an unfavorable outcome in connection with this matter is not probable and, accordingly, no provision has been recorded in its financial statements. (d) Tax claim on Argentine personal assets tax for 2008, 2009 and 2010 On June 28, 2016, Siderar was notified of a tax assessment by the Argentine tax authorities (AFIP) for allegedly omitted taxes in its capacity as substitute obligor for the personal assets tax for 2008, 2009 and 2010 over the investment held by its shareholder Ternium España S.L.U. In its assessment, AFIP challenged the availability of the benefits contemplated under the double taxation treaty between Argentina and Spain then in effect and required Siderar to pay taxes and related interest for approximately USD 15.9 million as of such date. On August 4, 2016, Siderar appealed AFIP’s assessment before the National Tax Court. In March 2017, Ternium decided to include this tax assessment in an official fiscal plan, which condoned part of the related interest and the whole amount in connection with fines. The total payment, which also included the principal and interest for the fiscal periods 2011 and 2012, amounted to USD 12.8 million, extinguishing all the liabilities related to this tax claim. (ii) Commitments (a) Siderar entered into a contract with Tenaris, a related company of Ternium, for the supply of steam generated at the power generation facility that Tenaris owns in the compound of the Ramallo facility of Siderar. Under this contract, Tenaris has to provide 250 tn/hour of steam, and Siderar has the obligation to take or pay this volume. The amount of this outsourcing agreement totals USD 18.3 million and is due to terminate in 2018. Siderar also signed various contracts for the provision of natural gas, assuming firm commitments for a total of USD 53.5 million payable during the 2018 financial year. b) Siderar, within the investment plan, has entered into several commitments to acquire new production equipment for a total consideration of USD 12.2 million. (c) Siderar signed an agreement with Air Liquide Argentina S.A. for the supply of oxygen, nitrogen and argon until 2021, for an aggregate amount of USD 27.7 million, which is due to terminate in 2021. Page 19 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS (continued) (d) On April 24, 2017, Ternium Mexico entered into a 25-year contract (effective as of December 1, 2016, through December 1, 2041) with Techgen, S.A. de C.V. for the supply of 699 MW (which represents 78% of Techgen’s capacity) and covers most of Ternium Mexico’s facilities electricity needs. Monthly payments are determined on the basis of capacity charges, operation costs, back-up power charges, and transmission charges. As of the seventh contract year (as long as Techgen’s existing or replacing bank facility has been repaid in full), Ternium Mexico has the right to suspend or early terminate the contract if the rate payable under the agreement is higher than the rate charged by Comisión Federal de Electricidad (“CFE”) or its successors. Ternium Mexico may instruct Techgen to sell to any affiliate of Ternium Mexico, to CFE, or to any other third party all or any part of unused contracted energy under the agreement and Ternium Mexico will benefit from the proceeds of such sale. (e) On December 20, 2000, Hylsa (Ternium Mexico’s predecessor) entered into a 25-year contract with Iberdrola Energia Monterrey, S.A. de C.V. (“Iberdrola”), a Mexican subsidiary of Iberdrola Energía, S.A., for the supply to four of Ternium Mexico’s plants. On March 31, 2008, two of those plants were terminated by Iberdrola. The contracted electrical demand as of June 30, 2017, is 96.7 MW. Iberdrola currently supplies approximately 22.5% of Ternium Mexico’s electricity needs under this contract. Although the contract was to be effective through 2027, on April 28, 2014, Ternium Mexico and Iberdrola entered into a new supply contract and terminated the previous one. In consideration of the termination of the previous contract, Iberdrola has granted Ternium Mexico a credit of USD 750 thousand per MW of the 111.2 MW originally contracted capacity, resulting over time in a total value of USD 83.4 million. In addition, Iberdrola agreed to recognize to Ternium México USD 15.0 million through discounted rates. As a result of the above mentioned credit and discount, the company expects to incur in electricity rates comparable to those obtained in the past under the previous contract’s terms for a period that is estimated to be approximately 1 year. Following such period, Ternium Mexico’s rates under the contract will increase to market rates with a 2.5% discount; however, Ternium Mexico will be entitled to terminate the contract without penalty. (f) Several Ternium Mexico’s subsidiaries which have facilities throughout the Mexican territory are parties to a long term energy purchase agreement for purchased capacity of electricity with Tractebel Energía de Monterrey, S. de R.L. de C.V., and is committed to pay Tractebel for the contracted capacity and for the consumed energy. The monthly payments are calculated considering the capacity charges, operation costs, back-up power charges, and transmission charges, less any steam credits. The contracted amount is of USD 25.8 million and the contract will terminate in April 2018. (g) Following the maturity of a previously existing railroad freight services agreement during 2013, in April 2014, Ternium México and Ferrocarril Mexicano, S. A. de C. V. (“Ferromex”) entered into a new railroad freight services agreement pursuant to which Ferromex will transport Ternium Mexico’s products through railroads operated by Ferromex for a term of five years through 2019. Subject to Ternium’s board approval, both Ternium Mexico and Ferromex would be required to make (within a period of 36 months) certain investments to improve the loading and unloading of gondolas. The total investment commitment of Ternium México and Ferromex was already invested as of June 30, 2017. Under the agreement, Ternium Mexico has guaranteed to Ferromex a minimum average transport load of 200,000 metric tons per month in any six-month period. In the event that the actual per-month average transport loads in any six-month period were lower than such guaranteed minimum, Ternium Mexico would be required to compensate Ferromex for the shortfall so that Ferromex receives a rate equivalent to a total transport load of 1,200,000 metric tons for such six-month period. However, any such compensation will not be payable if the lower transport loads were due to adverse market conditions, or to adverse operating conditions at Ternium Mexico’s facilities. Page 20 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 CONTINGENCIES, COMMITMENTS AND RESTRICTIONS ON THE DISTRIBUTION OF PROFITS (continued) (h) Techgen is a party to gas transportation capacity agreements with Kinder Morgan Gas Natural de Mexico, S. de R.L. de C.V., Kinder Morgan Texas Pipeline LLC and Kinder Morgan Tejas Pipeline LLC for the whole transportation capacity starting on August 1, 2016 and ending during the second half of 2036. As of June 30, 2017, the outstanding value of this commitment was approximately USD 271.7 million. Ternium’s exposure under the guarantee in connection with these agreements amounts to USD 130.4 million, corresponding to the 48% of the agreements’ outstanding value as of June 30, 2017. (i) Ternium issued a Corporate Guarantee covering 48% of the obligations of Techgen under a syndicated loan agreement between Techgen and several banks led by Citigroup Global Markets Inc., Credit Agricole Corporate and Investment Bank, and Natixis, New York Branch acting as joint bookrunners. The loan agreement amounted to USD 800 million and the proceeds will be used by Techgen in the construction of the facility. As of June 30, 2017, the outstanding amount under the loan agreement was USD 760 million, as a result the amount guaranteed by Ternium was approximately USD 365 million. The main covenants under the Corporate Guarantee are limitations on the sale of certain assets and compliance with financial ratios (e.g. leverage ratio). As of June 30, 2017, Techgen and Ternium, as guarantor, were in compliance with all of their covenants. (iii) Restrictions on the distribution of profits Under Luxembourg law, at least 5% of net income per year calculated in accordance with Luxembourg law and regulations must be allocated to a reserve until such reserve equals 10% of the share capital. At December 31, 2013, this reserve reached the above-mentioned threshold. As of December 31, 2016, Ternium may pay dividends up to USD 3.4 billion in accordance with Luxembourg law and regulations. Shareholders' equity under Luxembourg law and regulations comprises the following captions: As of December 31, 2016 Share capital 2,004,743 Legal reserve 200,474 Non distributable reserves 1,414,122 Reserve for own shares 59,600 Accumulated profit at January 1, 2016 3,353,166 Loss for the year (20,990) Total shareholders' equity under Luxembourg GAAP Page 21 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 AGREEMENT FOR THE ACQUISITION OF CSA SIDERÚRGICA DO ATLÂNTICO LTDA. On February 21, 2017, the company’s wholly-owned Luxembourg subsidiary Ternium Investments S.à r.l. entered into a definitive agreement with thyssenkrupp AG (“tkAG”) to acquire a 100% ownership interest in thyssenkrupp Slab International B.V. (“tkSI”) and its wholly-owned subsidiary CSA Siderúrgica do Atlântico Ltda. (“CSA”). In addition, tkAG will assign to Ternium a 2.0 million tons per year agreement to supply slabs to thyssenkrupp’s former Calvert re-rolling facility in Alabama, U.S The price of the transaction was set using EUR 1.5 billion as enterprise value and September 30, 2016, as a locked-box date, and is subject to agreed-upon adjustments at closing. The transaction, which requires antitrust clearance in several jurisdictions, including Brazil, Germany and the U.S., and other conditions, is expected to close on or before September 30, 2017. As of June 30, 2017, the antitrust clearance process in Brazil is ongoing, and the antitrust clearance processes in Germany and the U.S. have been successfully completed. The Company has entered into several derivative contracts to hedge the currency volatility risk associated with the Euro-denominated transaction price. As of June 30, 2017, the notional amount of these contracts is EUR 800 million and their fair value amounts to USD 39 million, which has been included in an equity reserve. The assets to be acquired had in calendar year 2016 consolidated annual sales of EUR 1.6 billion, shipments of 4.3 million tons and EBITDA of EUR 256 million. CSA is a steel slab producer with a steelmaking facility located in the state of Rio de Janeiro, Brazil, and has an annual production capacity of 5 million tons of high-end steel slabs, a deep-water harbor and a 490 MW combined cycle power plant. Ternium has secured a USD 1.5 billion Syndicated Term Loan Facility to finance the acquisition. 14. RELATED PARTY TRANSACTIONS As of June 30, 2017, Techint Holdings S.à r.l. (“Techint”) owned 62.02% of the Company’ s share capital and Tenaris Investments S.à r.l. (“Tenaris”) held 11.46% of the Company’s share capital. Each of Techint and Tenaris were controlled by San Faustin S.A., a Luxembourg company (“San Faustin”). Rocca & Partners Stichting Administratiekantoor Aandelen San Faustin (“RP STAK”), a Dutch private foundation (Stichting), held voting shares in San Faustin sufficient in number to control San Faustin. No person or group of persons controls RP STAK. Page 22 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 RELATED PARTY TRANSACTIONS (continued) The following transactions were carried out with related parties: Six-month period ended June 30, (Unaudited) (i) Transactions (a) Sales of goods and services Sales of goods to other related parties 77,018 11,371 Sales of services and others to non-consolidated parties 89 565 Sales of services and others to other related parties 239 414 (b) Purchases of goods and services Purchases of goods from non-consolidated parties 148,801 65,514 Purchases of goods from other related parties 28,361 30,664 Purchases of services and others from non-consolidated parties 6,011 4,954 Purchases of services and others from other related parties 59,331 61,904 (c) Financial results Income with non-consolidated parties 3,622 1,153 (d) Dividends received Dividends received from non-consolidated parties 65 121 65 (e) Other income and expenses Income (expenses), net with non-consolidated parties 1,928 969 Income (expenses), net with other related parties 274 356 June 30, 2017 December 31, 2016 (Unaudited) (ii) Period-end balances (a) Arising from sales/purchases of goods/services Receivables from non-consolidated parties 127,177 103,333 Receivables from other related parties 25,434 7,043 Advances from non-consolidated parties 4 - Advances to suppliers with other related parties 486 283 Payables to non-consolidated parties (31,361) (25,889) Payables to other related parties (31,460) (26,313) Page 23 of 24 TERNIUM S.A. Consolidated Condensed Interim Financial Statements as of June 30, 2017 and for the six-month periods ended June 30, 2017 and 2016 FAIR VALUE MEASUREMENT IFRS 13 requires for financial instruments that are measured at fair value, a disclosure of fair value measurements by level. See note 28 of the Consolidated Financial Statements as of December 31, 2016 for definitions of levels of fair values and figures at that date. The following table presents the assets and liabilities that are measured at fair value: Fair value measurement as of June 30, 2017 (in USD thousands): Description Total Level 1 Level 2 Financial assets at fair value through profit or loss Cash and cash equivalents 95,902 95,902 - Other investments 101,859 101,859 - Derivative financial instruments 39,499 - 39,499 Total assets Financial liabilities at fair value through profit or loss Derivative financial instruments 6,416 - 6,416 Total liabilities - Fair value measurement as of December 31, 2016 (in USD thousands): Description Total Level 1 Level 2 Financial assets at fair value through profit or loss Cash and cash equivalents 100,026 100,026 - Other investments 83,117 78,105 5,012 Derivative financial instruments 316 - 316 Total assets Financial liabilities at fair value through profit or loss Derivative financial instruments 287 - 287 Total liabilities - There were no significant transfers between Level 1 and Level 2 of the fair value hierarchy and there were no financial assets and liabilities considered as Level 3. Pablo Brizzio Chief Financial Officer Page 24 of 24
